DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the muffler hole defined through a connection portion (as required in claim 9) and including a refrigerant guide member disposed at a side of the cover bottom surface (as required in claim 10),  the muffler hole defined through a connection portion (as required in claim 9) and including a refrigerant guide member disposed at an outer circumferential surface of the cover side portion (as required in claims 11 and 12) and wherein the cover side portion defines a muffler hole (claim 15) and including a refrigerant guide member disposed at an outer circumferential surface (claims 17, 18 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 2 should be amended to -wherein the muffler hole [[Is]] is disposed between an outer circumference-.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  lines 1-2 should be amended to -wherein the cover bottom surface defines the muffler hole further comprising a plurality of muffler holes -.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  lines 1-2 should be amended to – The scroll compressor of claim 9, the muffler hole further comprising a plurality of muffler holes -.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  lines 1-2 should be amended to – The scroll compressor of claim 15, the muffler hole further comprising a plurality of muffler holes -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Refrigerant guide member (claims 4, 6, 10, 11, 12, 17, 18 and 20)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Member (Refrigerant guide member - claims 4, 6, 10, 11, 12, 17, 18 and 20)
coupled with functional language 
configured to cause a refrigerant passing through the muffler hole to contact the refrigerant guide member (Refrigerant guide member - claims 4, 6, 10, 11, 12, 17, 18 and 20)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 4, 6, 10, 11, 12, 17, 18 and 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a lip or curved protrusion on the muffler (page 24; figure 8) (Refrigerant guide member - claims 4, 6, 10, 11, 12, 17, 18 and 20)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 06241178 to Ogawa et al. (Ogawa) (see attached English language machine translation) in view of US patent number 6,398,520 to Han.
Regarding claim 1:
Ogawa discloses:
A scroll compressor (figure 28) comprising: 
a fixed scroll (1); 
an orbiting scroll (2) disposed at a first side of the fixed scroll (left side of the fixed scroll 1) and configured to perform an orbiting motion (page 1, ¶0001 which describes 2 as an orbiting scroll) relative to the fixed scroll and define a compression chamber (chamber between wraps 1a and 2a) between the orbiting scroll and the fixed scroll; 
a casing (9) extending in a first direction (see figure 1 below, line A) and accommodating the fixed scroll (1) and the orbiting scroll (2). 
Ogawa fails to disclose:
A discharge cover disposed at a second side of the fixed scroll that is opposite to the first side of the fixed scroll; and 
wherein the discharge cover comprises: 
a cover bottom surface, 
a cover side portion extending from the cover bottom surface toward the fixed scroll, and 
a discharge space defined by the cover bottom surface, the cover side portion, and the fixed scroll, 
wherein the cover bottom surface and an inner circumferential surface of the casing are spaced apart from each other and define an oil storage space between the cover bottom surface and the casing, and 
wherein the cover bottom surface defines a muffler hole that is in fluid communication with the discharge space and the oil storage space.  
Han teaches:
	A rotary compressor (figure 1) that includes an orbiting portion (38) and a fixed portion (36 and 32) for compressing refrigerant (column 1, lines 40-45). The rotary compressor further includes an outlet (33) with a discharge cover/muffler (40) located outside the outlet. The discharge cover/muffler further includes a plurality of muffler holes (114 within 120) with a refrigerant guide member/phase varying means (120 including 122 and 124). The muffler and the refrigerant guide member/phase varying means blocks the noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (column 1, lines 45-55; column 2, lines 40-45). The discharge cover/muffler also includes a cover bottom surface (figure 6, element 110) and a cover side portion (112). The muffler further defines a discharge space (see figure 1, space between 40 and 32) between the cover bottom surface, fixed portion and cover side portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa to further include a discharge cover/muffler, muffler holes and refrigerant guide member/phase varying means attached to the end of the fixed scroll and over the outlet 1c of Ogawa as taught by Han for the purpose of reducing/blocking noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (Han, column 1, lines 45-55; column 2, lines 40-45). This modification would place a discharge cover/muffler with the refrigerant guide member/phase varying means on a second side of the fixed scroll (see figure 1 below, element B). The discharge cover/muffler incorporated into Ogawa also includes the cover bottom surface and cover side portion (110 and 112) as indicated above with the cover side portion mating with the fixed scroll to provide a discharge space between the fixed scroll (1 of Ogawa), cover bottom surface and cover side portion. The addition of the discharge cover/muffler would define the oil storage space already in Ogawa (see figure 1 below, element C) between the discharge cover/muffler (incorporated from Han) and the casing (9 already in Ogawa). The discharge cover/muffler (figure 6 incorporated from Han) would further include the muffler hole (114 of the discharge cover/muffler  incorporated into Ogawa from Han) with its corresponding refrigerant guide member/phase varying means (120 of Han).

    PNG
    media_image1.png
    524
    1014
    media_image1.png
    Greyscale

Figure 1 - figure 28 of Ogawa, annotated by the examiner
Regarding claim 3:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 above by Ogawa and Han:
The scroll compressor of claim 1, wherein the muffler hole (114 of Han incorporated into Ogawa) extends in the first direction (114 extends in the axial direction (first direction) of the shaft 22 of Han and would do the same when incorporated into Ogawa).  

Regarding claim 4:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 above by Ogawa and Han:
The scroll compressor of claim 3, further comprising a refrigerant guide member (see the refrigerant guide member/phase varying mean 120 of Han incorporated into Ogawa) disposed at a side of the cover bottom surface (120 is disposed on the bottom surface of 110 on both sides of the bottom surface in Han and would be incorporated into Ogawa accordingly) that is opposite to the fixed scroll (disposed on both sides which includes the opposite side to the fixed scroll when incorporated into Ogawa from Han) and adjacent to the muffler hole (next to the hole in Han and in the same manner in Ogawa), the refrigerant guide member extending in the first direction to overlap the muffler hole (extends in the first axial direction (same direction as the axis of the rotation shaft) in Han and incorporated into Ogawa accordingly) and configured to cause a refrigerant passing through the muffler hole to contact the refrigerant guide member (inherent, since the fluid passing through the hole must contact the refrigerant guide member 120 to be redirected in a second direction as taught by Han; Han, column 3, lines 60-68).  

Regarding claim 5:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 above by Ogawa and Han:
The scroll compressor of claim 1, wherein the muffler hole (114 incorporated into Ogawa from Han) extends in a second direction different from the first direction (under the broadest reasonable interpretation, the muffler hole 114 (incorporated into Ogawa from Han) extends in both the first direction and second direction since the hole 114 must extend in an axial and radial direction (first and second direction) as shown in figure 7 in order to be a hole in the material).  

Regarding claim 6:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 above by Ogawa and Han:
The scroll compressor of claim 5, further comprising a refrigerant guide member (see the refrigerant guide member/phase varying mean 120 of Han incorporated into Ogawa) disposed at a side of the cover bottom surface (120 is disposed on the bottom surface of 110 on both sides of the bottom surface in Han and would be incorporated into Ogawa accordingly) that is opposite to the fixed scroll (disposed on both sides which includes the opposite side to the fixed scroll when incorporated into Ogawa from Han) and adjacent to the muffler hole (next to the hole in Han and in the same manner in Ogawa), the refrigerant guide member extending in the second direction to overlap the muffler hole (extends in the second direction (normal to the axis of the rotation shaft) to cover the muffler hole in Han and incorporated into Ogawa accordingly)and configured to cause a refrigerant passing through the muffler hole to contact with the refrigerant guide member (inherent, since the fluid passing through the hole must contact the refrigerant guide member 120 to be redirected in a second direction as taught by Han; Han, column 3, lines 60-68).  

Regarding claim 8:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 above by Ogawa and Han:
The scroll compressor of claim 1, wherein the cover bottom surface (120 is disposed on the bottom surface of 110 on both sides of the bottom surface in Han and would be incorporated into Ogawa accordingly) defines a plurality of muffler holes (holes 114 within 120 in Han incorporated into Ogawa) that are spaced apart from each other (see figure 6 of Han for this arrangement).  

Claims 9, 14, 15, 16, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 06241178 to Ogawa et al. (Ogawa) (see attached English language machine translation) in view of Japanese patent document JP 2017-150349 to Mega et al. (Mega)(see attached English language machine translation).
Regarding claim 9:
Ogawa discloses:
A scroll compressor (figure 28) comprising: 
a fixed scroll (1) including a fixed wrap (1a); 
an orbiting scroll (2) disposed at a first side of the fixed scroll (left side of the fixed scroll 1) and configured to perform an orbiting motion (page 1, ¶0001 which describes 2 as an orbiting scroll) relative to the fixed scroll and define a compression chamber (chamber between wraps 1a and 2a) between the orbiting scroll and the fixed scroll, the orbiting scroll (2) including an orbiting wrap (2a) configured to engage with the fixed wrap (1a); 
a casing (9) extending in a first direction (see figure 1 above, line A) and accommodating the fixed scroll (1), the orbiting scroll (2). 
Ogawa fails to disclose:
A discharge cover disposed at a second side of the fixed scroll that is opposite to the first side of the fixed scroll; and 
wherein the discharge cover comprises: 
a cover bottom surface, 
a cover side portion extending from the cover bottom surface toward the fixed scroll, and 
a discharge space defined by the cover bottom surface, the cover side portion, and the fixed scroll, 
wherein the cover bottom surface and an inner circumferential surface of the casing are spaced apart from each other and define an oil storage space between the cover bottom surface and the casing, and 
wherein a muffler hole is defined through a connection portion between the cover bottom surface and the cover side portion, the muffler hole being in fluid communication with the discharge space and the oil storage space.  
Mega teaches:
	A rotary compressor (figures 1-10) that includes an orbiting portion (21) and a fixed portion (24 and 23) for compressing refrigerant (translation ¶0022). The rotary compressor further includes an outlet (25b) with a discharge cover/muffler (27 and 125d) located outside the outlet. The discharge cover/muffler further includes a plurality of muffler holes (different embodiments: figure 6 element 27b, figure 7 element 127b, figure 9 element 327b, and figure 10 element 427b; plurality of muffler holes/grooves shown in figure 8 element 225g, translation ¶0072-0073). The muffler reduces the noise when the refrigerant is discharged (translation, ¶0043). The discharge cover/muffler also includes a cover bottom surface (27) and a cover side portion (125d). The muffler further defines a discharge space (33) between the cover bottom surface, fixed portion and cover side portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa to further include a discharge cover/muffler and muffler holes attached to the end of the fixed scroll and over the outlet 1c of Ogawa as taught by Mega for the purpose of reducing/blocking noise which occurs due to the discharged refrigerant (Mega, translation, ¶0043). This modification would place a discharge cover/muffler with the muffler holes a second side of the fixed scroll (see figure 1 above, element B). The discharge cover/muffler incorporated into Ogawa also includes the cover bottom surface and cover side portion (27 and 125d) as indicated above with the cover side portion mating with the fixed scroll to provide a discharge space between the fixed scroll (1 of Ogawa), cover bottom surface and cover side portion. The addition of the discharge cover/muffler would define the oil storage space already in Ogawa (see figure 1 above, element C) between the discharge cover/muffler (incorporated from Mega) and the casing 9 (already in Ogawa). The discharge cover/muffler (27 and 125 incorporated from Mega) would further include the muffler hole (27b as shown in figure 6 of Mega or 327b as shown in figure 9 of Mega incorporated into Ogawa (two of the possible 4 embodiments including the discharge cover/muffle (27 and 125d) incorporated into Ogawa) defined in the connection portion (at the joint between the cover bottom surface 27 and cover side portion 125) as shown in Mega (figures 6 and 9) between the cover bottom surface and the cover side portion.

Regarding claim 14:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 9 above by Ogawa and Mega:
The scroll compressor of claim 9, further comprising a plurality of muffler holes (see figure 8 of Mega which shows how the muffler holes (225g) can be arranged as a plurality which is incorporated into Ogawa) that are spaced apart (see figure 8 of Mega) from each other at the connection portion between the cover bottom surface and the cover side portion (27b as shown in figure 6 of Mega or 327b as shown in figure 9 of Mega incorporated into Ogawa (two of the possible 4 embodiments including the discharge cover/muffle (27 and 125d) incorporated into Ogawa).  

Regarding claim 15:
Ogawa discloses:
A scroll compressor (figure 28) comprising: 
a fixed scroll (1); 
an orbiting scroll (2) disposed at a first side of the fixed scroll (left side of the fixed scroll 1) and configured to perform an orbiting motion (page 1, ¶0001 which describes 2 as an orbiting scroll) relative to the fixed scroll, the orbiting scroll configured to be coupled to the fixed scroll and define a compression chamber (chamber between wraps 1a and 2a) with the fixed scroll; 
a casing (9) extending in a first direction (see figure 1 above, line A) and defining a space for accommodating the fixed scroll (1), the orbiting scroll(2). 
Ogawa fails to disclose:
A discharge cover disposed at a second side of the fixed scroll that is opposite to the first side of the fixed scroll; and 
wherein the discharge cover comprises: 
a cover bottom surface, 
a cover side portion extending from the cover bottom surface toward the fixed scroll and being spaced apart from an inner circumferential surface of the casing, and 
a discharge space defined by the cover bottom surface, the cover side portion, and the fixed scroll, 
wherein the cover bottom surface and an inner circumferential surface of the casing are spaced apart from each other and define an oil storage space between the cover bottom surface and the casing, and 
wherein the cover side portion defines a muffler hole that is in fluid communication with the discharge space and the oil storage space.  
Mega teaches:
A rotary compressor (figures 1-10) that includes an orbiting portion (21) and a fixed portion (24 and 23) for compressing refrigerant (translation ¶0022). The rotary compressor further includes an outlet (25b) with a discharge cover/muffler (27 and 125d) located outside the outlet. The discharge cover/muffler further includes a plurality of muffler holes (different embodiments: figure 6 element 27b, figure 7 element 127b, figure 9 element 327b, and figure 10 element 427b; plurality of muffler holes/grooves shown in figure 8 element 225g, translation ¶0072-0073). The muffler reduces the noise when the refrigerant is discharged (translation, ¶0043). The discharge cover/muffler also includes a cover bottom surface (27) and a cover side portion (125d). The muffler further defines a discharge space (33) between the cover bottom surface, fixed portion and cover side portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa to further include a discharge cover/muffler and muffler holes attached to the end of the fixed scroll and over the outlet 1c of Ogawa as taught by Mega for the purpose of reducing/blocking noise which occurs due to the discharged refrigerant (Mega, translation, ¶0043). This modification would place a discharge cover/muffler with the muffler holes a second side of the fixed scroll (see figure 1 above, element B). The discharge cover/muffler incorporated into Ogawa also includes the cover bottom surface and cover side portion (27 and 125d) as indicated above with the cover side portion mating with the fixed scroll to provide a discharge space between the fixed scroll (1 of Ogawa), cover bottom surface and cover side portion. The addition of the discharge cover/muffler would define the oil storage space already in Ogawa (see figure 1 above, element C) between the discharge cover/muffler (incorporated from Mega) and the casing 9 (already in Ogawa). The discharge cover/muffler (27 and 125 incorporated from Mega) would further include the muffler hole (127b as shown in figure 7 of Mega) defined in the connection side portion (at the cover side portion 125d) as shown in Mega (figures 7).
Regarding claim 16:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 13 above by Ogawa and Mega:
The scroll compressor of claim 15, wherein the muffler hole (127b in figure 7 of mega incorporated into Ogawa) extends in a radial direction (127b extends in the radial direction as shown in figure 7 of Mega) of the cover side portion (125d of Mega incorporated into Ogawa).  

Regarding claim 19:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 13 above by Ogawa and Mega:
The scroll compressor of claim 15, wherein the muffler hole (127b in figure 7 of mega incorporated into Ogawa) extends in a second direction (direction normal to the axial direction (first direction) of the rotating shaft in Mega and incorporated into Ogawa accordingly) different from the first direction (axial direction (first direction) of the rotating shaft).  

Regarding claim 22:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 13 above by Ogawa and Mega:
The scroll compressor of claim 15, further comprising a plurality of muffler holes (see figure 8 of Mega which shows how the muffler holes (225g) can be arranged as a plurality which is incorporated into Ogawa) that are defined at the cover side portion (125d of Mega incorporated into Ogawa) and spaced apart (see figure 8 of Mega) from each other.  
 
Claims 10-12, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Mega as applied to claims 9, 16 and 20 above, and further in view of US patent number 6,398,520 to Han.
Regarding claim 10:
Ogawa fails to disclose:
The scroll compressor of claim 9, further comprising a refrigerant guide member disposed at a side of the cover bottom surface that is opposite to the fixed scroll and adjacent to the muffler hole, the refrigerant guide member extending toward a radially outer side of the cover side portion and configured to cause a refrigerant passing through the muffler hole to contact the refrigerant guide member.  
Han teaches:
	A rotary compressor (figure 1) that includes an orbiting portion (38) and a fixed portion (36 and 32) for compressing refrigerant (column 1, lines 40-45). The rotary compressor further includes an outlet (33) with a discharge cover/muffler (40) located outside the outlet. The a discharge cover/muffler further includes a plurality of muffler holes (114 within 120) with a refrigerant guide member/phase varying means (120 including 122 and 124). The muffler and the refrigerant guide member/phase varying means that blocks the noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (column 1, lines 45-55; column 2, lines 40-45). The a discharge cover/muffler also includes a cover bottom surface (figure 6, element 110) and a cover side portion (112). The muffler further defines a discharge space (see figure 1, space between 40 and 32) between the cover bottom surface, fixed portion and cover side portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Mega to include a refrigerant guide member/phase varying means on the muffler hole (from Mega incorporated into Ogawa) as taught by Han for the purpose of reducing/blocking noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (Han, column 1, lines 45-55; column 2, lines 40-45). The refrigerant guide member/phase varying means extends toward a radially outer side of the cover side portion (as required by the claim) since it is covered and attached to a muffler hole that extends through the cover side portion.

Regarding claim 11:
Ogawa fails to disclose:
The scroll compressor of claim 9, further comprising a refrigerant guide member disposed at an outer circumferential surface of the cover side portion adjacent to the muffler hole, the refrigerant guide member extending toward the oil storage space and configured to cause a refrigerant passing through the muffler hole to contact the refrigerant guide member.  
Han teaches:
	A rotary compressor (figure 1) that includes an orbiting portion (38) and a fixed portion (36 and 32) for compressing refrigerant (column 1, lines 40-45). The rotary compressor further includes an outlet (33) with a discharge cover/muffler (40) located outside the outlet. The a discharge cover/muffler further includes a plurality of muffler holes (114 within 120) with a refrigerant guide member/phase varying means (120 including 122 and 124). The muffler and the refrigerant guide member/phase varying means that blocks the noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (column 1, lines 45-55; column 2, lines 40-45). The a discharge cover/muffler also includes a cover bottom surface (figure 6, element 110) and a cover side portion (112). The muffler further defines a discharge space (see figure 1, space between 40 and 32) between the cover bottom surface, fixed portion and cover side portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Mega to include a refrigerant guide member/phase varying means on the muffler hole (from Mega incorporated into Ogawa) as taught by Han for the purpose of reducing/blocking noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (Han, column 1, lines 45-55; column 2, lines 40-45). The refrigerant guide member/phase varying means is disposed on the outer side of the cover side portion (as required by the claim) since it is covered and attached to a muffler hole that extends through the cover side portion. Further, the refrigerant guide member/phase varying means extends toward the oil storage space (see figure 1 above, element C) in Ogawa since it extends outward from the cover side portion.

Regarding claim 12:
Ogawa fails to disclose:
The scroll compressor of claim 9, further comprising a refrigerant guide member disposed at an outer circumferential surface of the cover side portion adjacent to the muffler hole, the refrigerant guide member extending in a same direction as a direction that the muffler hole extends.  
Han teaches:
	A rotary compressor (figure 1) that includes an orbiting portion (38) and a fixed portion (36 and 32) for compressing refrigerant (column 1, lines 40-45). The rotary compressor further includes an outlet (33) with a discharge cover/muffler (40) located outside the outlet. The a discharge cover/muffler further includes a plurality of muffler holes (114 within 120) with a refrigerant guide member/phase varying means (120 including 122 and 124). The muffler and the refrigerant guide member/phase varying means that blocks the noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (column 1, lines 45-55; column 2, lines 40-45). The a discharge cover/muffler also includes a cover bottom surface (figure 6, element 110) and a cover side portion (112). The muffler further defines a discharge space (see figure 1, space between 40 and 32) between the cover bottom surface, fixed portion and cover side portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Mega to include a refrigerant guide member/phase varying means on the muffler hole (from Mega incorporated into Ogawa) as taught by Han for the purpose of reducing/blocking noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (Han, column 1, lines 45-55; column 2, lines 40-45). The refrigerant guide member/phase varying means extends in the same direction (as shown in figure 7 of Han where the refrigerant guide member/phase varying means 122 and 124 extends in the longitudinal direction of 114 and lateral direction of 114 to overlap it) as the muffler hole (as required by the claim). 

Regarding claim 17:
Ogawa fails to disclose:
The scroll compressor of claim 16, further comprising a refrigerant guide member disposed at an outer circumferential surface of the cover side portion adjacent to the muffler hole, the refrigerant guide member extending in a radial direction of the cover side portion to overlap the muffler hole and configured to cause a refrigerant passing through the muffler hole to contact with the refrigerant guide member.  
Han teaches:
A rotary compressor (figure 1) that includes an orbiting portion (38) and a fixed portion (36 and 32) for compressing refrigerant (column 1, lines 40-45). The rotary compressor further includes an outlet (33) with a discharge cover/muffler (40) located outside the outlet. The a discharge cover/muffler further includes a plurality of muffler holes (114 within 120) with a refrigerant guide member/phase varying means (120 including 122 and 124). The muffler and the refrigerant guide member/phase varying means that blocks the noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (column 1, lines 45-55; column 2, lines 40-45). The a discharge cover/muffler also includes a cover bottom surface (figure 6, element 110) and a cover side portion (112). The muffler further defines a discharge space (see figure 1, space between 40 and 32) between the cover bottom surface, fixed portion and cover side portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Mega to include a refrigerant guide member/phase varying means on the muffler hole (from Mega incorporated into Ogawa) as taught by Han for the purpose of reducing/blocking noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (Han, column 1, lines 45-55; column 2, lines 40-45). The refrigerant guide member/phase varying means is on the outer circumferential surface of the cover side portion since it covers the muffler hole (incorporated form Mega into Ogawa on the cover side portion) is located on the cover side portion. 

Regarding claim 18:
Ogawa fails to disclose:
The scroll compressor of claim 16, further comprising a refrigerant guide member disposed at an outer circumferential surface of the cover side portion adjacent to the muffler hole, the refrigerant guide member extending in a same direction as a direction that the muffler hole extends.  
Han teaches:
A rotary compressor (figure 1) that includes an orbiting portion (38) and a fixed portion (36 and 32) for compressing refrigerant (column 1, lines 40-45). The rotary compressor further includes an outlet (33) with a discharge cover/muffler (40) located outside the outlet. The a discharge cover/muffler further includes a plurality of muffler holes (114 within 120) with a refrigerant guide member/phase varying means (120 including 122 and 124). The muffler and the refrigerant guide member/phase varying means that blocks the noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (column 1, lines 45-55; column 2, lines 40-45). The a discharge cover/muffler also includes a cover bottom surface (figure 6, element 110) and a cover side portion (112). The muffler further defines a discharge space (see figure 1, space between 40 and 32) between the cover bottom surface, fixed portion and cover side portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Mega to include a refrigerant guide member/phase varying means on the muffler hole (from Mega incorporated into Ogawa) as taught by Han for the purpose of reducing/blocking noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (Han, column 1, lines 45-55; column 2, lines 40-45). The refrigerant guide member/phase varying means extends in the same direction (as shown in figure 7 of Han where the refrigerant guide member/phase varying means 122 and 124 extends in the longitudinal direction of 114 and lateral direction of 114 to overlap it) as the muffler hole (as required by the claim) on the outer circumferential surface of the cover side portion since it covers the muffler hole (incorporated form Mega into Ogawa on the cover side portion) is located on the cover side portion. 

Regarding claim 20:
Ogawa fails to disclose:
The scroll compressor of claim 19, further comprising a refrigerant guide member disposed at an outer circumferential surface of the cover side portion adjacent to the muffler hole, the refrigerant guide member extending in the second direction to overlap the muffler hole and configured to cause a refrigerant passing through the muffler hole to contact the refrigerant guide member.  
Han teaches:
A rotary compressor (figure 1) that includes an orbiting portion (38) and a fixed portion (36 and 32) for compressing refrigerant (column 1, lines 40-45). The rotary compressor further includes an outlet (33) with a discharge cover/muffler (40) located outside the outlet. The a discharge cover/muffler further includes a plurality of muffler holes (114 within 120) with a refrigerant guide member/phase varying means (120 including 122 and 124). The muffler and the refrigerant guide member/phase varying means that blocks the noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (column 1, lines 45-55; column 2, lines 40-45). The a discharge cover/muffler also includes a cover bottom surface (figure 6, element 110) and a cover side portion (112). The muffler further defines a discharge space (see figure 1, space between 40 and 32) between the cover bottom surface, fixed portion and cover side portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Mega to include a refrigerant guide member/phase varying means on the muffler hole (from Mega incorporated into Ogawa) as taught by Han for the purpose of reducing/blocking noise which occurs due to the pulsation of the refrigerant when the refrigerant is discharged (Han, column 1, lines 45-55; column 2, lines 40-45). The refrigerant guide member/phase varying means extends in the first direction/overlapping direction and second direction/longitudinal direction (as shown in figure 7 of Han where the refrigerant guide member/phase varying means 122 and 124 extends in the longitudinal direction of 114 and lateral direction of 114 to overlap it) of the muffler hole (as required by the claim) on the outer circumferential surface of the cover side portion since it covers the muffler hole (incorporated form Mega into Ogawa on the cover side portion) is located on the cover side portion. 

Claims 7, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Han or Ogawa and Mega as applied to claims 7, 13 and 21 above, and further in view of European patent document EP 2221483 to Ogasawara et al. (Ogasawara).
Regarding claim 7:
Ogawa fails to explicitly disclose:
The scroll compressor of claim 1, wherein the muffler hole has a circular cross section that extends in a predetermined direction, the circular cross section having a diameter of 0.5 mm or greater.  
Ogasawara teaches:
	A compressor that includes an orbiting portion (13 and 23) and fixed portion (12 and 22). Further, the compressor includes a muffler (27) that includes a muffler hole (28) with a circular cross section (28a of 28c) as shown in figure 2 and figure 3. Further, the reference teaches the diameter of the muffler hole can be 10mm for the singular muffler hole (28a) and 6mm for the plurality of muffler holes (28c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Han to include a circular cross section for muffler hole with a diameter of 6mm or 10mm as taught by Ogasawara so that the noise of the compressed refrigerant can be effectively absorbed (Ogasawara, ¶0032, 0052 and 0064).

Regarding claim 13:
Ogawa fails to explicitly disclose:
The scroll compressor of claim 9, wherein the muffler hole has a circular cross section that extends in a predetermined direction, the circular cross section having a diameter of 0.5 mm or greater.  
Ogasawara teaches:
	A compressor that includes an orbiting portion (13 and 23) and fixed portion (12 and 22). Further, the compressor includes a muffler (27) that includes a muffler hole (28) with a circular cross section (28a of 28c) as shown in figure 2 and figure 3. Further, the reference teaches the diameter of the muffler hole can be 10mm for the singular muffler hole (28a) and 6mm for the plurality of muffler holes (28c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Mega to include a circular cross section for muffler hole with a diameter of 6mm or 10mm as taught by Ogasawara so that the noise of the compressed refrigerant can be effectively absorbed (Ogasawara, ¶0032, 0052 and 0064).

Regarding claim 21:
Ogawa fails to disclose:
The scroll compressor of claim 15, wherein the muffler hole has a circular cross section that extends in a predetermined direction, the muffler hole having a diameter of 0.5 mm or greater.  
Ogawa fails to explicitly disclose:
	A compressor that includes an orbiting portion (13 and 23) and fixed portion (12 and 22). Further, the compressor includes a muffler (27) that includes a muffler hole (28) with a circular cross section (28a of 28c) as shown in figure 2 and figure 3. Further, the reference teaches the diameter of the muffler hole can be 10mm for the singular muffler hole (28a) and 6mm for the plurality of muffler holes (28c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa and Mega to include a circular cross section for muffler hole with a diameter of 6mm or 10mm as taught by Ogasawara so that the noise of the compressed refrigerant can be effectively absorbed (Ogasawara, ¶0032, 0052 and 0064).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2013/0129549 to Sakuda et al. (see the refrigerant guide member 48 of figure 6) and JPH 03225094 to Yajima et al. (see the muffler 27 in figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746